Case: 12-41019       Document: 00512286520         Page: 1     Date Filed: 06/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 25, 2013
                                     No. 12-41019
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

PEDRO LUIS TREVINO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:12-CR-628-1


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Pedro Luis Trevino appeals his sentence for harboring illegal aliens in
violation of 8 U.S.C. § 1324. He contends that the district court erred by
increasing his sentence under U.S.S.G. § 2L1.1(b)(6) based on a finding that he
recklessly endangered the aliens by housing them in overcrowded, dangerous,
or inhumane conditions.
       We review de novo whether conduct qualifies as reckless endangerment;
but we review for clear error the facts underlying that legal conclusion. United

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-41019    Document: 00512286520     Page: 2   Date Filed: 06/25/2013

                                 No. 12-41019

States v. Mata, 624 F.3d 170, 173-74 (5th Cir. 2010). The district court was
“permitted to draw reasonable inferences from the facts,” and we review those
inferences for clear error. United States v. De Jesus-Ojeda, 515 F.3d 434, 442
(5th Cir. 2008) (internal quotation marks and citation omitted).
      Examples of conduct to which § 2L1.1(b)(6) applies include “harboring
persons in a crowded, dangerous, or inhumane condition.” § 2L1.1, comment.
(n.5) (emphasis added). Trevino does not contend that holding 73 people in a
house with a single bathroom was not overcrowding or inhumane. Indeed, he
has admitted that the conditions there were “not acceptable” and “inhumane.”
But he argues that the Government was required to prove some additional,
specific danger or risk arising from these conditions. However, the examples
listed in Application Note 5 under § 2L1.1 describe situations that pose
“inherent” risks of danger. See United States v. Mateo Garza, 541 F.3d 290,
293-94 (5th Cir. 2008); United States v. Garcia-Guerrero, 313 F.3d 892, 896 (5th
Cir. 2002).
      The court did not err by finding that the conditions were overcrowded or
inhumane, and there was no need to further catalog and prove every possible
harm that could have resulted from that inherently dangerous situation. The
judgment is AFFIRMED.




                                       2